Citation Nr: 1448387	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  11-13 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left elbow disability previously characterized as a swollen elbow.

2.  Entitlement to service connection for a left elbow disability.

3.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to August 1992, from January 2005 to January 2006, and from May 2006 to September 2006, with additional periods of service in the Reserves.

By way of background, in October 1993, the Veteran initially filed a claim for service connection for "swollen elbows."  The RO denied service connection for swollen elbows in a March 1994 rating decision.  Although notified of the denial in March 1994, the Veteran did not appeal.

This appeal to the Board of Veteran's Appeals (Board) arose from a March 2009 rating decision in which the RO denied the Veteran's request to reopen a previously denied claim for service connection for a left elbow disability and the claim for service connection for bilateral hearing loss.  A notice of disagreement (NOD) was received in August 2010, and a statement of the case (SOC) was issued in April 2011.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2011.  The RO continued to deny the Veteran's claims in a January 2013 supplemental SOC (SSOC).

The Board notes that, although the Veteran had also perfected a timely appeal as to a claim for service connection for posttraumatic stress disorder (PTSD), the RO awarded service connection for PTSD, in a January 2013 rating decision, during the pendency of the appeal.  As the award of service connection represents a full grant of the benefit sought with respect to PTSD, this issue is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).  Hence, the matters remaining on appeal are those limited to the matters set forth on the title page

As regards characterization of the appeal with respect the left elbow, however, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108  and 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection. That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis. See Barnett v. Brown, 83 F.3d 1380, 1383   (Fed. Cir. 1996). As the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the Board's favorable disposition of the request to reopen-the Board has now characterized the appeal  as encompassing both matters set forth on the title page.  

The Board also notes that subsequent to the January 2013 SSOC, a VA audiology examination report was associated with the Veteran's claims file without a waiver of initial consideration by the agency of original jurisdiction (AOJ).  However, as the Board is granting in full the Veteran's claim for service connection for bilateral hearing loss, there is no prejudice to the Veteran in the Board proceeding with a decision at this time.

In November 2013, the Veteran testified during a Board video-conference hearing held before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

The Board's decisions reopening the previously denied claim for service connection for a left elbow disability and granting service connection for bilateral hearing loss are set forth below.  The reopened claim for service connection for a left elbow disability, on the merits, is addressed in the remand following the order; this matter  is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  In a March 1994 rating decision, the RO denied service connection for, inter alia, a left elbow disability, then characterized as swollen elbow; although notified of the denial in March 1994, the Veteran did not initiate an appeal, nor was evidence received during the one-year period following notification of the denial, or subsequent additional service records received.

3.  Additional evidence associated with the claims file since the March 1994 rating decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for a left elbow disability, and raises a reasonable possibility of substantiating the claim.

4.  The Veteran's alleged noise exposure during service is consistent with the circumstances of his service.

5.  Based on the results of recent  speech discrimination testing, the Veteran  currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and competent, probative  opinion indicates that there is as likely as not a relationship between the  current bilateral hearing loss and  in-service noise exposure.


CONCLUSIONS OF LAW

1.  The March 1994 rating decision in which the RO, inter alia, denied service connection for a left elbow disability, then characterized as swollen elbow, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  As pertinent evidence received since the March 1994 denial is new and material, the criteria for reopening the claim for service connection for a left elbow disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable dispositions of the Veteran's request to reopen the claim for service connection for a left elbow disability and the claim for service connection for bilateral hearing loss, the Board finds that all notification and development action needed to render a fair decision on these aspects of the appeal has been accomplished.

II.  Analysis

A. Request to Reopen Claim for Service Connection
for a Left Elbow Disorder

At the time of the prior denial and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the March 1994 rating decision, the RO characterized the Veteran's claim for a left elbow disorder as one for service connection for swollen elbows.  The documentary evidence of record at that time primarily consisted of the Veteran's service treatment records.  The RO denied the claim because although the Veteran had complaints of elbow pain, there was no definite diagnosis of an underlying pathology.  Although notified of the denial in March 1994, the Veteran did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  Hence, the March 1994 denial of service connection for a left elbow disability is final (38 U.S.C.A. § 7105 and 38 C.F.R. §§ 3.104, 20.302, 20.1103) and is not subject to revision on the same factual basis (38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156).  Accordingly, the pertinent inquiry with respect to this matter is whether new and material evidence has been received since that decision, warranting reopening of the claim.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In May 2009, the Veteran filed a petition to reopen his previously denied claim of service connection for a bilateral elbow disability.  Notably, service connection for a right elbow disability was granted in the March 2010 rating decision; thus, only the matter of service connection for the left elbow remains on appeal.    

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received in connection with a claim, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the Veteran's left elbow disability was the RO's March 1994 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since March 1994 consists of service treatment records, VA treatment records, the report of an October 2009 VA examination, and statements provided by the Veteran.  This added evidence includes a January 2009 VA treatment record indicating that the Veteran has degenerative arthritis of the left elbow.

Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted.  See Molloy v. Brown, 9 Vet. App. 513 (1996).  Further, the United States Court of Appeals for Veterans Claims (Court) has recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  

The aforementioned new evidence added to the record pertains to the material issue of whether the Veteran has a compensable disability that may be related to service.  This evidence shows a diagnosis of degenerative arthritis of the left elbow, which is a compensable disability for VA purposes.  See January 2009 VA treatment records.  In accordance with the above cited legal authority, as evidence raising a reasonable possibility of substantiating the element of a current disability has now been added to the claims file, the previously denied claim for service connection must be reopened.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a left elbow disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

As explained below, however, inasmuch as the record does not currently include sufficient evidence to decide the claim for service connection, on the merits, this matter is being remanded for further action.

B.  Service Connection for Bilateral Hearing Loss

The Veteran contends that he currently has bilateral hearing loss as a result of noise exposure during service.  Specifically, he states that during active duty he carried supplies and equipment to aircraft during which time engines were running and noise was excessive.  He also reported exposure to explosions and other combat sounds while service in Iraq, frequently without hearing protection.

As noted above, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and an organic disease of the nervous system, such as hearing loss, becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Again, hearing loss is considered a chronic disease of the nervous system, listed in section 3.309(a), and, thus, is subject to service connection based upon a showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.

In October 2009, the Veteran was afforded a VA audiology examination.  The examiner noted that the Veteran reported difficulty hearing conversational speech as well as some sounds.  On audiometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
15
10
20
LEFT
0
5
15
15
20

Speech discrimination, using the Maryland CNC Word List, was 100 percent bilaterally.  The examiner determined that the Veteran's hearing was within normal limits, bilaterally.  As the Veteran's hearing did not constitute a disability for VA purposes, the examiner did not provide a nexus opinion.

In February 2014, the Veteran underwent another VA audiology examination.  The examiner noted the Veteran's military noise exposure.  As for noise exposure after military service, the Veteran reported working as a security expert, which requires him to test alarm systems.  However, he reported that he wears hearing protection at work.  On audiometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
15
25
LEFT
10
20
20
15
20

Speech discrimination, using the Maryland CNC Word List, was 80 percent for the right ear and 92 percent for the left ear.  The examiner noted that the Veteran's hearing thresholds were within normal limits, bilaterally.  However, speech discrimination was reduced, bilaterally, and therefore met VA criteria for bilateral hearing loss.  The examiner opined that the Veteran's hearing loss is at least as likely as not caused by or a result of an event in military service.  Her rationale was that the noise experienced by the Veteran during active military service is consistent with the reduced word discrimination exhibited by the Veteran during the evaluation.  

First addressing the requirement of current disability, the Board notes that, while the October 2009 testing results revealed, and the VA examiner found, that the Veteran did not have bilateral hearing loss for VA purposes, such hearing loss was revealed via speech discrimination testing accomplished in conjunction with the most recent VA audiological evaluation.  As this evidence supports a finding that the Veteran has hearing loss to an extent recognized as a disability for VA purposes (pursuant to 38 C.F.R. § 3.385), the evidence is sufficient to establish current disability.  Cf. McClain v. Nicholson, 21 Vet. App. 319 (2007) (that the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).  

The record also presents a reasonable basis for attributing the Veteran's current bilateral hearing loss disability to service.  Although service records document no specific incidence of acoustic trauma, the Veteran is competent to report that he had in-service noise exposure (see, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)), and, here, the Board finds no reason to question the veracity of his assertions in this regard.  Given his MOS, and the location of his service (in a war zone), the Board finds the Veteran's assertions of in-service noise exposure are consistent with the circumstances of his service (see 38 U.S.C.A. § 1154), and, hence, credible.  

The Board further notes that the only competent opinion to the question of etiology of the Veteran's current hearing loss-that of the VA audiologist who evaluated the Veteran in February 2014-supports a finding that there exists a medical nexus between that disability and service.  This opinion is persuasive, rendered by a competent professional within her area of expertise; based on full consideration of the record, to include the Veteran's assertions; and supported by stated rationale.  Notably, there is no contrary opinion of record.  Although the audiologist was not definitive, her opinion was expressed in terms sufficient to warrant application of the benefit-of-the-doubt doctrine.

After careful consideration of all procurable and assembled data, when a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b) ; Gilbert, 1 Vet. App. at 53-56. 

Therefore, given the facts noted above, and resolving all reasonable doubt on certain elements of the claim in in the Veteran's favor, the Board finds that the criteria for service connection for bilateral hearing loss are met. 


ORDER

As new and material evidence to reopen the claim for service connection for a left elbow disability has been received, to this limited extent, the appeal is granted.

Service connection for bilateral hearing loss is granted.


REMAND

As discussed above, the Board is reopening the Veteran's service connection claim for a left elbow disability.  The Board finds that further development of the claim is warranted.  

First, it appears that there are outstanding private medical records relevant to the Veteran's claim.  The Veteran has reported that he initially injured his left elbow in 1988.  During his November 2013 hearing, the Veteran stated that injured his left elbow again in 1998 during a civilian work injury and subsequently had a radial head excision of the left elbow.  No such treatment records have been associated with the file, and there is no evidence of record showing any attempt to obtain such records.

 The Board further notes that the Veteran underwent a VA examination in October 2009.  The examiner noted that there was evidence in the service medical records indicating that the Veteran was treated for left elbow pain during service.  However, the examiner noted that there was no evidence of private medical records indicating an injury to the left elbow that necessitated a radial head excision.  Because these records were not available for review, the examiner stated that it "would be mere speculation on this examiner's part to state whether or not the left elbow is service-connected."  

The Board finds that the October 2009 examiner did not provide an adequate explanation as to why he could not provide an etiology opinion without resorting to speculation.  The examiner noted that he could not provide an opinion because the record did not include private medical evidence pertaining to a radial head excision.  However, he did not fully explain why he could not provide an opinion without such records.  In this regard, the Board points out that the United States Court of Appeals for Veterans Claims (Court) has held that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).

Under the circumstances noted above, and given the fact that there appears to be outstanding, pertinent evidence (as noted above and below), the Board finds that the medical evidence currently of record is inadequate and that further examination and opinion is needed to resolve the service connection claim on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hence, the AOJ should arrange for the Veteran to undergo VA joints examination of the left elbow, by an appropriate physician, at a VA medical facility.  The Board emphasizes that failure to report to the scheduled examination, without good cause, may well result in denial of the reopened claim.  See 38 C.F.R. § 3.655(b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associated with the claims file copies of any notices(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo a VA examination, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.

As regards VA records, the claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Dallas, Texas, dated through January 2014.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Dallas VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since January 2014, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining s on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records-to particularly include those noted above.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Dallas VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since January 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims for service connection that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private medical records-to  specifically  include any records associated with the 1998 radial head excision of his left elbow.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA joints examination, by an appropriate physician, at a VA medical facility.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's left elbow disability had its onset in or is otherwise medically related to service.

In rendering the requested opinion, the examiner must consider and discuss all pertinent lay and medical evidence, to include the various complaints of left elbow pain during service.

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file copies of any notices(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed, adjudicate the matter remaining on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.655(b).

Otherwise, adjudicate the claim for service connection, on the merits, in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See, e.g., Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


